Order entered August 1, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00622-CV

              ALLIANCE FAMILY OF COMPANIES, ET AL., Appellants

                                             V.

                             JAMISHA NEVAREZ, Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-01162

                                         ORDER
       Before the Court is appellee’s July 31, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to August 29, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE